DETAILED ACTION
This action is responsive to the Application filed on 03/29/2019. Claims 1-21 are pending in the case. Claims 1, 10, and 17 are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Related Applications
The instant application is related to application serial no. 16/370,724 filed 11/06/2019, published as PG Pub. 2020/0320170 A1 which is a continuation-in-part of the instant application.
The instant application also appears to be related by common subject matter and inventor to application serial no. 15/897,911 filed 02/15/2018 (published 08/15/2019 as US 2019/0251163 A1).
Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement(s) is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action.
Claim Rejection – 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding dependent claim 7, the claim recites The method of claim 4, wherein merging the at least two chain fragments comprises: determining a proximity measure between a higher rank chain fragment and a lower rank chain fragment in the list of chain fragments, wherein the higher rank chain fragment is one of a plurality of higher rank chain fragments that are on rank higher than the lower rank chain fragment; generating a score of the higher rank chain fragment based on a weighted average of the proximity measure and a confidence of the higher rank chain fragment; and selecting, based on the score and from the plurality of higher rank chain fragments in the list of chain fragments, the higher rank chain fragment to merge the lower rank chain fragment.
As stated, the claim requires generating a score for one higher chain fragment, then selecting the higher chain fragment from a plurality based on the score which is unclear.  If only one higher chain fragment has had a score determined, that higher chain fragment was inherently selected to in order to have its score determined and a second selection based on the score would be unnecessary.
It may be that Applicant intends to calculate a score for each chain fragment in a plurality of higher rank chain fragments and select the chain fragment with the highest score (see [0032] of instant application as filed) as the parent of the lower rank chain fragment, however it would be unclear how this would work when there is only one possible higher rank chain fragment.
Further, there is no mechanism claimed for selecting the lower rank chain fragment, only that one exists to be merged. This would not be the case if all chain fragments in the list of claim 1 have the same rank.
Further, higher and lower are relative terms, thus it is unclear “how much higher” the higher rank chain fragment must be from the lower rank chain fragment. 
Further “a higher rank” and “a lower rank” appear to have an inverse relationship to their described numerical representations in the instant application (see e.g. [0061] With only one chain fragment (i.e., fragment 2 (342)) at rank 3 the sorting has no effect. The process of merging chain fragments starts with all the chain fragments at one rank higher, which is rank 2.) As described, rank 2 is one rank higher than rank 3. Thus, the plain meaning of “higher rank” and “lower rank” in the claim is not clear in view of the disclosure (is the rank 1, 2, 3 as shown in the figures and higher/lower relationship is redefined; or is the rank some other measure such that higher/lower relationship retains its mathematical definition).
For at least these reasons, the claim is indefinite. 
Regarding claims 14 and 21, the claims are directed to similar limitations and are indefinite for at least the same reasons.
Per MPEP 2173.06(II): Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Accordingly, no art rejections are provided for dependent claims 7, 14, and 21 below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TSUI (Pub. No.: US 2016/0048482 A1) in view of GELOSI (Pub. No.: US 2019/0114479 A1).
Regarding claim 1, TSUI teaches the method for processing an electronic document (ED) to infer a sequence of section headings in the ED (method of FIG 1 [0019], applied to electronic document of FIG 2 [0020] to generate sectioned document of FIG 3 [0024]), the method comprising: 
generating, by a computer processor, based  a plurality of characters in the ED, a list of candidate headings in the ED ([0020] the digital article 200 comprises a plurality of paragraphs including chapter paragraphs 210 (or called 
generating, by the computer processor and based on the list of candidate headings, a list of chain fragments for inferring a portion of the sequence of section headings ([0023] S120 paragraph features are calculated [0025] S130 style combinations of paragraph features are ranked [0026] S140 a weighted average value of each combination is calculated [0027] S150 plurality of candidate partition paragraphs (sections and chapters) are selected; interpreting “chain fragments” as a selected candidate partition paragraphs); and 
generating, by the computer processor and based on predetermined criteria, the sequence of section headings by merging at least two chain fragments in the list of chain fragments ([0027] document is divided into sections according to the positions of the candidate partition paragraphs and the table of content is generated according to the positions of the candidate partition paragraphs; interpreting “sequence” as the ordering of the selected candidate partition paragraphs which are merged together to form the table of content).
TSUI does not appear to expressly disclose using regular expression matching of a predetermined section heading pattern when recognizing the paragraph types of the electronic document.
GELOSI is directed to [0002] a system for creating an indexing framework of an input file, such as a document, or of an input string, and, more particularly, to a system or computer implemented method for identifying data element(s)/substructure(s) in a data structure, particularly section(s) and/or numbered list(s) in a document or input document string. Note that GELOSI acknowledges prior work in this field [0005] that perform analysis merely based on formatting and style and therefore only work with a limited number of documents and improves this by [0007] identifying the structure without necessarily having to rely upon information on the formatting, styling, and language of the document itself.
Note definitions in GELOSI for terms such as [0065] outline numbered list, [0066] section hierarchy, [0067] sequential marker, [0068] marker content, [0074] marker sequence, [0075] eligible marker sequence. Note also example markers in the table of FIG 28 with “first element strings” [0072]. 
The improvement of GELOSI uses [0125] regular expression pattern match techniques to identify candidate markers. FIG 8 [0201] shows a sample document, while FIGs 9-11 show how different patterns are recognized (using flow 400 of FIG 4 [0224]) and different lists are generated by merging the matched pattern into one or more potential sequence lists (mS[ ]) of previously recognized candidate markers. Once the entire document has been processed, each possible sequence is evaluated in order to generate a final best-fit hierarchical marker sequence for the electronic document (as shown FIGs 12 [0174] and 13 [0175]). 
Accordingly, it would have been obvious to one having ordinary skill in document analysis before the effective filling date of the claimed invention, having the teachings of TSUI and GELOSI before them, to have improved TSUI by using the pattern matching of GELOSI when parsing the electronic document (ED) to identify the candidate headings, thus teaching generating based on regular expression matching of a predetermined section heading pattern and a plurality of characters in the ED, a list of candidate headings in the ED with a reasonable expectation of success, the combination motivated by the express teaching in GELOSI for improving known techniques for sectioning electronic documents (see [0007]) without relying only on the formatting.
Regarding claim 8, TSUI in view of GELOSI, combined at least for the reasons discussed above, similarly teaches the non-transitory computer readable medium (CRM) storing computer readable program code for processing an electronic document (ED) to infer a sequence of section headings in the ED embodied therein, wherein the computer readable program code, when executed by a computer (see e.g. TSUI [0029] method executed by computer when document is uploaded to a server which suggested “stored software” for performing the method; see also GELOSI [0400-0401] exemplary system includes computing device 3200 with comprises functionality for: the operations of the method of FIG 1, thus similarly rejected.
Regarding claim 15, TSUI in view of GELOSI, combined at least for the reasons discussed above, similarly teaches the system for processing an electronic document (ED) to infer a sequence of section headings in the ED, the system comprising: a memory; and a computer processor connected to the memory (suggested in TSUI [0029] teaching method executed by computer when document is uploaded to a server which suggested “stored software” for performing the method; see also GELOSI [0400-0401] exemplary system includes computing device 3200 with processor 3220, software modules in storage device 3260 for execution), the processor configured to perform the operations of the method of FIG 1, thus similarly rejected.
Regarding dependent claim 2 (9, 16), incorporating the rejection of claim 1 (8, 15), TSUI further teaches 
generating a parsed version of the ED ([0019] digital text files supportable for styling (HTML, WORD, PDF), either edited or generated by OCR applied to a scanned document to generate digital text file; interpreting “parsing” to be any operation which recognizes/identifies the content of the document into components (e.g. [0020] number of words, applied formatting)), wherein the parsed version of the ED comprises styling attributes of the plurality of characters in the ED ([0023] paragraph features having different style combinations; where style combinations may comprise [0020] font size, bold font, italic font, first line indentation, alignment (e.g., align text left, align text central, and align text right), underline); and 
determining, based on a uniqueness measure of the styling attributes, a confidence of each candidate heading in the list of candidate headings ([0023] for each paragraph, determine paragraph feature which includes the uniform distribution of paragraphs [0024] for each of the style combinations, the proportion of the groups having the style combination over all the groups are calculated, such that the uniform distribution of paragraphs of the paragraphs having different style combinations can be calculated
While not required for the rejection, note GELOSI [0286] which introduces the concept of “uniform occupancy coefficient” which is with respect to distribution of initial markers throughout the document.
Regarding dependent claim 3 (10, 17), incorporating the rejection of claim 2 (9, 16), TSUI further teaches:
determining, based on the confidence of each candidate heading in the list of candidate headings, a confidence of each chain fragment in the list of chain fragments ([0024] the content paragraphs 230 have the highest uniform distribution of paragraphs over the digital article 200 (i.e., the content paragraphs 230 are distributed over the whole digital article 200 uniformly), chapter paragraphs 210 have the lowest uniform distribution of paragraphs over the digital article 200, and the section paragraphs 220 have moderate uniform distribution of paragraphs over the digital article 200; interpreting “chain fragments” as a selected candidate partition paragraphs); and 
excluding, based on a predetermined confidence threshold and the confidence of each chain fragment, at least one chain fragment from the list of chain fragments for inferring the sequence of section headings ([0024] those paragraphs which are not partition paragraphs can be preferentially eliminated. While other paragraph features (e.g., font size) would be concerned integrally with the uniform distribution of paragraphs for finding which paragraphs are section paragraphs 220 and which are chapter paragraphs 210; see also [0028] the style combinations having the greatest number of paragraphs are deleted in order to reduce the burden for calculating other paragraph features; in other words, pruning (exclusion) of potential section paragraphs may be performed at different times based on different measurement calculations).
Regarding dependent claim 4 (11, 18), incorporating the rejection of claim 1 (8, 15), TSUI in view of GELOSI, combined at least for the reasons discussed above, further teaches
wherein each of the plurality of candidate headings comprises one or more sequence characters according to the predetermined section heading pattern
wherein generating the list of chain fragments comprises: determining a rank of each candidate heading in the list of candidate headings based on a nesting level of the sequence characters (TSUI teaches ranking generally based on paragraph features [0026], but does not teach “nesting level” of paragraphs or “sequence characters”; however GELOSI teaches “nesting level of sequence characters” [0188-0189, 0266] which is used to identify the potential section markers as well as determine how each potential section marker should be merged with the one or more mS [ ] lists; thus adding the “nesting level” of GELOSI as another paragraph feature to TSUI which may be subsequently be used for ranking the paragraphs is obvious in view of the teaching in GELOSI that using regular expressions improves the identification of sections over using formatting alone; note that “rank” as used in the instant application is [0029] a measure of the nesting level found in the sequence characters of the candidate heading … the rank may correspond to the number of sequence characters segregated by punctuation(s) in the sequence characters of the candidate heading; thus “rank” appears to be the length of a substring of characters; GELOSI’s sequential markers have substrings which are used [0067] to identify section, subsection, subsubsection… a section would have rank 1, subsection would have rank 2 and subsubsection would have rank 3; note also [0065] outline numbered list 1) first item; 1.1) first sub-item; 1.2) second sub-item; 2) second item."; first item would have rank 1; second and third items would have rank 2 within the list);
wherein each chain fragment in the list of chain fragments comprises one or more candidate headings having a single rank that defines the rank of said each chain fragment (relying on GELOSI’s pattern matching improvement; GELOSI’s sequential markers have substrings which are used [0067] to identify section, subsection, subsubsection… a section would have rank 1, subsection would have rank 2 and subsubsection would have rank 3; note also [0065] outline numbered list 1) first item; 1.1) first sub-item; 1.2) second sub-item; 2) second item."; first item would have rank 1; second and third items would have rank 2 within the list).
Regarding dependent claim 6 (13, 20), incorporating the rejection of claim 4 (11, 18), TSUI in view of GELOSI, combined at least for the reasons discussed above, further teaches wherein the list of chain fragments is sorted according to the rank of each chain fragment in the list of chain fragments (relying on the ranked ordering taught in TSUI [0026] as applied to each of the paragraph features, where “paragraph feature” is improved by the teachings of GELOSI to include candidate heading  which are determined using regular expression mapping; note that once the list of candidate fragments taught in TSUI is sorted into a relative order, this “relative order” can be maintained when selecting elements based on the relative order).
Claims 5, 12, and 19 are rejected under 35 USC 103 as unpatentable over TSUI in view of GELOSI, further in view of WHETSELL et al. (Patent No.: US 10,592,593 B2).
Regarding dependent claim 5 (12, 19), incorporating the rejection of claim 4 (11, 18), TSUI in view of GELOSI, combined at least for the reasons discussed above, may be relied upon to teach … a leading candidate heading includes a leading sequence character in the rightmost digit of the sequence characters (see at least GELOSI [0073] which explains what it means for a marker K to be consecutively congruent to marker H (trimmed version of marker H is a candidate for the sequence and K is candidate to be the element immediately subsequent; includes a “base sequence” for the marker with examples in FIG 29; note also the definition of a “marker sequence” in [0074]; note also definitions of eligible marker sequence [0075-0077]). However, the combination of TSUI in view of GELOSI does not appear to expressly disclose wherein generating the list of chain fragments further comprises: 
traversing backwards in the list of candidate headings to identify a leading candidate heading for each chain fragment in the list of chain fragments (note per instant application, [0044] “backwards and forwards” is relative to a specific implemented data structure used to store intermediate results; the data structure itself is not claimed); and 
traversing, from the leading candidate heading, forward in the list of candidate headings to identify remaining candidate headings in said each chain fragment (note per instant application, [0044] “backwards and forwards” is relative to a specific implemented data structure used to store intermediate results; the data structure itself is not claimed; any traversal in a list is deemed to teach the claimed direction).

WHETSELL is similarly directed to (abstract) determining the hierarchical structure of a document based on elements in the document. FIG 2 shows the broad method including (100) identifying a plurality (e.g. list) of indicators of the hierarchy, (102) determining a level for each indicator by (106) interpreting a portion of each indicator for numbering style and numerical value, (108) determining if the current indicator follows a preceding indicator, (110) determining if the current indicator follows an ancestor indicator and (112-116, making corrections if needed).
See (col 8 starting line 15) for details of step (106) which includes identifying the numbering style (e.g. Roman, Latin, Arabic, upper-case, lower-case) of an itemizer string, the value of the itemizer string, and any relevant prefix / suffix which can be used to determine the relative hierarchical position based on association rules.
See (col 9 starting line 7) for details of step (108) and (col 10 starting line 37) for details of step (110). Of note is that for each candidate in the list, WHETSELL looks both backwards and forwards in the list to determine whether the candidate is correct. When a candidate is not correct, an alternative or correction may be determined so that the candidate is correct.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of TSUI in view of GELOSI and WHETSELL before them, to have combined the teachings of TSUI in view of GELOSI and WHETSELL by explicitly traversing the list of candidate paragraph sections in both a forward and a backward direction in order to determine the proper place for combination rather than relying solely on the sorting of the relative positions of the candidate paragraph sections, thus obtaining the claimed invention, with a reasonable expectation of success, motivated by the teaching in WHETSELL that using such a traversal mechanism can identify errors in sequencing (e.g. made when document was created).
Examiner Note
The sorting step of claim 6 is applied to an unclaimed data structure (table) as used in the instant application deliberately removes any inherent ordering information which was obtained from the document itself for the sections as can be seen in FIG 3D, 3E for example fragment 6 (2. @ position 2 in the document) should be followed by fragment 345 (2.1 @ position 4); because this information is removed it must be regenerated by merging the fragments back together again as in FIGs 3F, 3G (essentially reordering the elements again). The merging taught in TSUI is based on the ordering (relative positioning) of the sections once they have been identified.  The merging taught in GELOSI is building a plurality of potential lists and then evaluating each list to determine its fitness as the final sequence.
The sorting step of claim 6 necessitates the merging operations recited in claim 7 as described in the instant application because there would be no need to perform any of the fitting functions between a lower rank and a higher rank chain based on proximity which would be inherent in the ordering by position itself.
If the novelty of Applicant’s invention is believed to be the data structure (e.g. the table 340 representation of the list of fragments, its internal structure, and the operations performed on the table itself), Applicant may wish to claim the specific data structure and the operations applied to it, as well as those conditions which make it necessary to perform those operations.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
US 6298357 B1 (WEXLER) extracts hierarchical structure of an unstructured electronic document by collecting statistics about various portions of the document (style count, word count) including identifying headings and list elements, determining whether a measurement exceeds some threshold (see e.g. FIGs 4, 5), comparing two headings (or tags) to determine which is a major heading (FIGs 6, 7), assigning levels to headings (FIG 7), and building the tree structure (FIG 8) using method of FIG 9.
US 9,001,390 B1 (ZERNIK) identifying sections of contracts. This method works well with documents that originated from scanned images, i.e., documents that could possibly include noise and misleading cues; note especially claim 1
US 20070196015 A1 (MEUNIER) identifies potential candidates using regular expressions - notice the refs in [0008-0014], particularly [0010] which has to do with ordered sequences of text fragments for identifying elements in a TOC.
US 20100306260 A1 (DEJEAN) identifying numbered sequences within a document based on a list of extracted token patterns (referring to FIG 1) [0028]. A numbered sequences generator 40 then organizes the set of numbered items 36 into a set of one or more numbered sequences 42 by resolving ambiguities and searching the set of numbered items for those items that follow an expected pattern. Contemplates using a distance between headings as part of the optimization for fitting sequences together [0053].
US 20040006742 A1 (SLOCOMBE) determining document structure based on visual cues using tokenized text
US 20110044539 A1 (KIMURA) generates an outline of document including hierarchical levels based on text analysis and formatting (see e.g. methods in 
US 20110075932 A1 (KOMAKI) analyzes image of a document to extract heading region by extracting candidates, grouping candidates based on style features (see e.g. FIGs 10, 11)
US 7937338 B1 (BOGURAEV) identifies document structure and other meta information using visual indicators and textual content (FIG 2 regions having high confidence as section or sub-section heading candidates are selected)
US 8352857 B2 (FILIPPOVA) determines references to section headings in an electronic document
US 20160364608 A1 (SENGUPTA) identifying sub-sections from the one major section to achieve a maximum confidence score indicates that the sub-sections associate with the key element, extracting the information from the identified sub-sections by using sequence modelers and linguistic characteristics provided by the data profiler, generating the hierarchical semantic map of the document by using the extracted information, and displaying in a user interface drop down selections of the key elements
US 10108695 B1 (YETURU) derives container properties from electronic documents and determines relationships between containers by clustering based on distance functions of the properties
US 20190073528 A1 (AGARWALLA) identifying sections in a document based on a plurality of visual features by grouping extracted plurality of content blocks into categories; generating a plurality of Association Matrices on the plurality of categories for each of the received plurality of documents based on the Visual Similarity Measure; merging the plurality of categories into a plurality of clusters.
US 20200034611 A1 (HOSABETTU) determining structural blocks of a document by: extracting text lines from the document, generating a feature vector for each text line by determining feature values for a set of features in the each text line, and determining at least one dominant feature from among the set of features 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amy M Levy/Primary Examiner, Art Unit 2173